UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: ☐ Preliminary Information Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) ☑ Definitive Information Statement DIGITAL ANGEL CORPORATION (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: September 24, 2013 Dear Fellow Stockholders: First of all, allow me to introduce myself. My name is Scott R. Silverman, and I am the new Chairman and CEO of Digital Angel Corporation (“Digital Angel”), which will soon be renamed VeriTeQ Corporation. As a result of the Share Exchange Agreement, dated June 24, 2013, among Digital Angel, VeriTeQ Acquisition Corporation (“VeriTeQ”), and the shareholders of VeriTeQ, the companies have united and will focus on the VeriTeQ business. With over 100 patents, patents pending, and exclusive licenses, and multiple regulatory approvals from the U.S. Food and Drug Administration (“FDA”) and CE marks, which enable us to market our products in the European Union, we believe our technologies are unique and poised to take a leading role in the relevant markets in which they compete. Prior to this transaction, VeriTeQ was a private company. Our focus was, and will continue to be, on three related business lines: 1. Unique Device Identification (“UDI”): Our patented, FDA cleared radio frequency identification microchip can be used to identify implantable medical devices from within the body and reusable medical devicesto help ensure patient safety and accurate device identification at the point of care or in the event of a recall. 2. Radiation Dosimetry Technologies: VeriTeQ’s patented radiation dose measurement (or biodosimetry) technologies are FDA cleared and CE marked. Our DVS SmartMarker® is the world’s first FDA cleared, implantable, wireless radiation sensor, used to measure the radiation dose delivered to a patient directly from the site of the tumor during cancer treatment, and is cleared for use in breast and prostate cancer patients. Our OneDose® adhesive technology is FDA cleared for use in cancer patients being treated with external beam radiation to measure radiation dose levels at the skin surface. 3. Data Analytics: VeriTeQ is also engaged in the development of a UDI data acquisition and push technology delivery system capable of providing real-time analytics and outcomes reports. Our Office of Medicine and Data Science is focused on linking data from disparate sources with in vivo medical devices to create complete and accurate amalgamations of patient data. The expertise offered by the Office of Medicine and Data Science can ultimately benefit the patient by providing relevant information and outcomes to medical device manufactures, thereby helping them create safer, more effective devices for patients. It is our belief that the transaction with Digital Angel, and, most importantly, the opportunities that lie ahead will create a new, exciting, and cutting-edge company that makes all of its stockholders proud. Thank you, /s/ Scott R. Silverman Scott R. Silverman Telephone: 561.846.7000 ● Fax: 561.846.7001 i THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF DIGITAL ANGEL CORPORATION WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Digital Angel Corporation 220 Congress Park Drive, Suite 200 Delray Beach, Florida 33445 INFORMATION STATEMENT September 24, 2013 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT GENERAL INFORMATION To the Stockholders of Digital Angel Corporation: This Information Statement has been filed with the Securities and Exchange Commission (the "Commission") and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $0.01 per share (the “Common Stock”), of Digital Angel Corporation, a Delaware corporation (the “Company”), to notify such Stockholders that on July 12, 2013, the Company received written consents in lieu of a meeting of the Stockholders from holders of shares of voting securities representing approximately 89% of the total issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”) to authorize the Company’s Board of Directors (the "Board") to approve the following: (1) to effectuate a one for thirty reverse stock split of our issued and outstanding shares of Common Stock (the “Reverse Stock Split”); (2) to change the name of the Company to “VeriTeQ Corporation” (the “Name Change”); and (3) to approve and adopt the Company’s 2013 Stock Incentive Plan (the “Stock Plan”). On July 5, 2013, the Board approved the Reverse Stock Split, the Name Change and the Stock Plan, subject to Stockholder approval. The Majority Stockholders approved the Reverse Stock Split, the Name Change and the Stock Plan by written consent in lieu of a meeting on July 12, 2013. Accordingly, your consent is not required and is not being solicited in connection with the approval of the foregoing. Pursuant to Rule 14c-2 promulgated under the Exchange Act, the earliest date that the Reverse Stock Split, the Name Change and the Stock Plan can become effective is twenty calendar days after this Information Statement is first sent or given to the Stockholders. In addition, the Reverse Stock Split and Name Change will not become effective until we file the Certificate of Amendment to our Certificate of Incorporation, as amended (the “Certificate of Amendment”) with the Secretary of State of the State of Delaware after the twenty calendar day period has elapsed. A form of the Certificate of Amendment is attached to this Information Statement as Annex A. We are furnishing this Information Statement to Stockholders in satisfaction of the notice requirement under Section 228 of the Delaware General Corporation Law (“DGCL”). No additional action will be undertaken by us with respect to the receipt of written consents, and no dissenters’ rights with respect to the receipt of the written consents are afforded to Stockholders as a result of the approval of the Reverse Stock Split, the Name Change and the Stock Plan. ii This Information Statement is being mailed to Stockholders on or about September 27, 2013. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Date: September 24, 2013 For the Board of Directors of DIGITAL ANGEL CORPORATION By: /s/Scott S. Silverman Scott S. Silverman Chairman and Chief Executive Officer iii INTRODUCTION Section 228 of the DGCL provides that the written consent of the holders of outstanding shares of voting capital stock having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted can approve an action in lieu of conducting a special stockholders' meeting convened for the specific purpose of such action. The DGCL, however, requires that in the event an action is approved by written consent, a company must provide prompt notice of the taking of any corporate action without a meeting to the stockholders of record who have not consented in writing to such action and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for such meeting had been the date that written consents signed by a sufficient number of holders to take the action were delivered to a company. This Information Statement contains a brief summary of the material aspects of the Reverse Stock Split, Name Change and the Stock Plan approved by the Board of the Company (“we,” “our,” or “us”) and the Majority Stockholders which hold a majority of the voting capital stock of the Company. On June 24, 2013, we entered into a Share Exchange Agreement (the “Exchange Agreement”) by and among the Company, VeriTeQ Acquisition Corporation, a Florida corporation (“VeriTeQ”), and the shareholders of VeriTeQ (the “VeriTeQ Shareholders”). The closing (the “Closing”) of the transaction (the “VeriTeQ Transaction”) took place on July 8, 2013 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Exchange Agreement, we acquired all of the outstanding shares of VeriTeQ from the VeriTeQ Shareholders in exchange for the issuance of 4,107,592 shares of Series B preferred stock, par value $10.00 (the “Series B Preferred Stock”). On July 10, 2013, the Company realized that it incorrectly issued the Series B Preferred Stock and as a result, on July 12, 2013, it exchanged the Series B Preferred Stock for 410,759 shares of our newly created Series C convertible preferred stock, par value $10.00 (the “Series C Preferred Stock”). The terms of the Series C Preferred Stock are substantially similar to the Series B Preferred Stock including the aggregate number of shares of common stock into which the Series C Preferred Stock is convertible. Each share of Series C Preferred Stock will be converted into twenty shares of our Common Stock (the “Conversion Shares”) automatically upon the effectiveness of the Reverse Stock Split (such transaction is sometimes to referred to herein as the “Share Exchange”). After giving effect to the above described automatic conversion, the Conversion Shares shall constitute approximately 88% of our issued and outstanding common shares. As a result of the Share Exchange, VeriTeQ became our wholly-owned subsidiary. As a condition to the Share Exchange, our Majority Stockholders and the Board agreed to approve the Reverse Stock Split, the Name Change and the Stock Plan. Accordingly, it was the Board’s opinion that the Share Exchange, the Reverse Stock Split and the Name Change would better position the Company to attract potential business candidates and are in the best interests of the Company and the Stockholders to maintain flexibility in responding to business and financing needs and opportunities. The Board approved the above actions on July 5, 2013 and the Majority Stockholders approved the above actions on July 12, 2013. Based on the terms of the VeriTeQ Transaction, VeriTeQ was the accounting acquirer and as a result, going forward as of July 8, 2013, its operating results became the historical operating results of the Company. This transaction was a tax-free reorganization, and as a result of the change in control of us resulting from the VeriTeQ acquisition, virtually all of our net operating loss carryforwards will become limited under IRC section 382. Preferred and Common Stock By unanimous written consent of the Board (as permitted under the DGCL), the number, designation, rights, preferences and privileges of the Series C Preferred Stock were established by the Board (as is permitted under the DGCL and by the Certificate of Incorporation, as amended, of the Company (the “Certificate of Incorporation”)). Each share of Common Stock has one vote and each share of Series C Preferred Stock has the equivalent of twenty votes of Common Stock. As of July 12, 2013, after giving effect to the proposed Reverse Stock Split, there would have been issued and outstanding (i) 1,029,156 shares of Common Stock, and (ii) 410,759 shares of Series C Preferred Stock. Based on the foregoing, the total aggregate amount of votes entitled to vote regarding the approval of the Reverse Stock Split, the Name Change and the Stock Plan is 9,244,340. Pursuant to Section 228 of the DGCL, at least a majority of the voting equity of the Company, or at least 4,622,172 votes, are required to approve the Reverse Stock Split and the Name Change by written consent. The Majority Stockholders, which hold in the aggregate 410,759 shares of Series C Preferred Stock (having 8,215,184 votes) (and therefore having approximately 89% of the total voting power of all outstanding voting capital) and 15,830 shares of the Company’s Common Stock after adjusting the shares for the Reverse Stock Split, have voted in favor of the Reverse Stock Split and the Name Change thereby satisfying the requirement under Section 228 of the DGCL that at least a majority of the voting equity vote in favor of a corporate action by written consent. 4 The following table sets forth the name of the Majority Stockholders, the number of Series C Preferred Stock held by the Majority Stockholders, the total number of votes that the Majority Stockholders voted in favor of the Reverse Stock Split and the Name Change, and the percentage of the issued and outstanding voting equity of the Company voted in favor thereof: Name of Majority Stockholders Number of Shares of VeriTeQ Common Stock held Number of Series C Preferred Stock held Number of Votes held by such Stockholder Number of Votes that Voted in favor of the Actions Percentage of the Voting Equity that Voted in favor of the Actions Scott R. Silverman 60 % Randolph Geissler 10 % PositiveID Corporation 13 % Blue Moon Energy Partners LLC 2 % Fox Hollow Holdings Inc. * Jason Silverman 1 % Barry M. Edelstein * Robert Edelstein 1 % Donald Brattain 1 % Daniel E. Penni * Total 89 % (1) Includes 95 and 15,735 shares of Digital Angel Common Stock held by Messrs. Geissler and Penni, respectively. * Less than 1% The entire cost of furnishing this Information Statement will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. The Board has fixed the close of business on August 20, 2013, as the record date (the “Record Date”) for the determination of Stockholders who are entitled to receive this Information Statement. You are being provided with this Information Statement pursuant to Section 14C of the Exchange Act and Regulation 14C and Schedule 14C thereunder, and, in accordance therewith, the Certificate of Amendment will not be filed with the Secretary of State of the State of Delaware or become effective until at least 20 calendar days after the mailing of this Information Statement. This Information Statement is being mailed on or about September 27, 2013 to all Stockholders of record as of the Record Date. 5 Summary of the Material Terms of the Proposed Actions The Parties Digital Angel Corporation 220 S. Congress Ave., Suite 200 Delray Beach, FL 33445 and VeriTeQ Acquisition Corporation 220 S. Congress Ave., Suite 200 Delray Beach, FL 33445 Exchange Agreement The parties completed the Share Exchange on July 8, 2013, pursuant to which we acquired all the outstanding shares of VeriTeQ from the VeriTeQ Shareholders in exchange for 410,759 shares of Series C Preferred Stock. Each share of Series C Preferred Stock will be converted into twenty shares of our Common Stock automatically upon the effectiveness of the Reverse Stock Split. After giving effect to the above described automatic conversion, the Conversion Shares shall constitute approximately 88% of our issued and outstanding common shares. Reverse Stock Split The issued and outstanding Common Stock shall be reduced on the basis of one post-split share of the Common Stock for every thirty pre-split shares of the Common Stock outstanding. Name Change We are proposing to change our name to more closely reflect our business following the Share Exchange. Board and Stockholder Approval The Exchange Agreement was approved by our Board of Directors. The Reverse Stock Split requires and has received the approval of a majority of the outstanding shares of our Common Stock. Regulatory Approvals An amendment to our Certificate of Incorporation must be filed with the Secretary of State of Delaware to effect the Reverse Stock Split. Reports, Opinions or Appraisals No reports, opinions or appraisals materially relating to the VeriTeQ Transaction have been received from an outside party. ACTIONS TO BE TAKEN This Information Statement contains a brief summary of the material aspects of the actions approved by the Board and the Majority Stockholders. Pursuant to Rule 14c-2 under the Exchange Act, the Reverse Stock Split, Name Change and the Stock Plan shall not be effective until a date at least twenty (20) days after the date on which this Information Statement has been mailed to the Stockholders. The Company anticipates that the actions contemplated hereby will be effected on or about the close of business on October 18, 2013. Contact Information The parties to the Exchange Agreement are: Digital Angel Corporation (referred to herein as the “Company”) 220 Congress Park Drive, Suite 200 Delray Beach, FL 33445 561-846-7000 VeriTeQ Acquisition Corporation (referred to herein as “VeriTeQ”) 220 Congress Park Drive, Suite 200 Delray Beach, FL 33445 561-846-7000 6 Business Conducted Our business, prior to the transaction with VeriTeQ Through May 3, 2013, our business operations consisted primarily of our mobile game division, doing business as HammerCat Studio. On May 3, 2013, we sold our mobile game division to MGT Capital Investments, Inc. and have accounted for our mobile games division as discontinued operations beginning on January 1, 2013. VeriTeQ’s business VeriTeQ was founded in December 2011 and is engaged in the business of radio frequency identification technologies for the Unique Device Identification (“UDI”) of implantable medical devices and radiation dose measurement technologies for use in radiation therapy treatment. VeriTeQ has proprietary technology, including over 100 patents, patents pending, patent licenses, and U.S. Food and Drug Administration (“FDA”) cleared and CE marked products. VeriTeQ has two principal business lines: unique identification technologies for medical devices, and radiation dosimeters and other medical sensor applications. On September 20, 2013, the FDA published in the Federal Register its Final Rule for UDI (the “FDA Rule”), which requires all medical devices distributed in the U.S. that are intended to be used more than once and intended to undergo any form of reprocessing before each use to carry a unique device identifier or UDI directly on the device itself, called direct part marking. The FDA Rule was issued in response to the passage of the FDA Safety and Innovation Act, which directed the federal agency to develop regulations that would create a UDI system for medical devices.Medical devices that are reprocessed and reused will inevitably be separated from their original label and device package, and therefore the FDA states direct part marking is the only way to ensure the accurate identification of such devices. In October 2004, VeriTeQ’s human-implantable RFID microchip, which is the basis for the VeriTeQ’s “Q Inside” UDI technology, was cleared for use by the FDA. VeriTeQ believes that its UDI technology meets the automatic identification and data capture (“AIDC”) technology requirement of the direct part marking mandate of the FDA Rule for reprocessed medical devices. The VeriTeQ UDI system consists of a passive implantable RFID microchip called “Q Inside,” a proprietary hand-held reader, and corresponding database. Complementing its UDI technology, VeriTeQ has proprietary technologies and patents for implantable and wearable radiation dosimeters and bio-sensing technologies. Its radiation dosimeter portfolio includes previously commercialized, FDA cleared and CE marked radiation dosimeter technologies that were formerly used in numerous U.S. hospitals to measure radiation doses in vivo and on the skin surface. VeriTeQ’s OneDose® and DVS SmartMarker® technologies provide radiation oncologists, radiologists, therapists and physicists a tool to know the exact dosage of radiation delivered to a patient at the skin level and at the site of a tumor or tumor area. VeriTeQ’s external (wearable) radiation dosimeter technology, OneDose, has FDA clearance and CE marks for use in patients being treated with external beam radiation therapy, while its implantable radiation dosimeter technology, DVS SmartMarker, has FDA clearance and CE marks for use in breast and prostate cancer patients undergoing radiation therapy. OneDose is a proprietary, wearable radiation dosimetry technology, single-use system that is used to verify the radiation dose delivered to a patient. The OneDose system is comprised of disposable sensors that attach to the patient’s skin using a basic adhesive and hand-held scanner that reads the sensor. OneDose is the only wireless, pre-calibrated, disposable, skin surface sensor that provides instant dose delivery data, which could be fed into patient radiology reports and electronic health records. 7 DVS (dose verification system) SmartMarker is a proprietary, wireless, implantable radiation dosimetry technology that enables radiation oncologists to both locate tumors and verify that the accurate radiation doses have been delivered to a tumor or tumor site. The VeriTeQ DVS SmartMarker technology is comprised of an implantable dosimeter and a hand-held scanner that reads the data gathered by the implanted chips. Like OneDose, the DVS SmartMarker could be used to populate patient radiology reports and electronic health records. VeriTeQ has over 100 patents, patent applications and patent licenses that protect its intellectual property in the United States and internationally. In addition to the UDI and dosimeter related patents, VeriTeQ also has patents which protect its RFID reader and microchip technologies. VeriTeQ’s RFID reader and microchip technologies could protect differentiated technical characteristics in UDI, radiation dosimetry and biosensor enabled products. VeriTeQ’s OneDose and DVS SmartMarker systems are protected by a portfolio of patents including broad foundational patents. In addition to its foundational patents, VeriTeQ has a number of patents that protect more specific applications of its technology such as those that cover VeriTeQ’s OneDose and DVS SmartMarker products. As additional applications for VeriTeQ’s technologies are developed, VeriTeQ will pursue further patent protection. VeriTeQ has a team of seven employees who support all business development and corporate functions at the Company. Though FDA cleared and CE marked, VeriTeQ’s dosimetry technologies are not currently on the commercial market. VeriTeQ’s products are manufactured by third parties. Its Q Inside product is manufactured by Raytheon in Malaga, Spain. VeriTeQ’s radiation dosimeter products were previously manufactured by Bourns, Inc., a Riverside, California-based company. Competition As it relates to UDI applications forreprocessed medical devices that adhere to the FDA Rule for a UDI System, VeriTeQ believes that the Q Inside is the only FDA cleared technology that serves as a direct marking with AIDC features and, therefore, meets the AIDC requirements forreprocessed medical devices under the FDARule. Several competing technologies to VeriTeQ’s OneDose exist that support radiation dose monitoring via the surface of a patient’s skin. However, OneDose is unique in terms of the combination of its ease-of-use and ability to automatically archive patient dosage data. OneDose is a disposable, pre-calibrated technology that can wirelessly report radiation dose delivery on demand in real time. VeriTeQ’s DVS SmartMarker is the only FDA cleared and CE marked implantable radiation dosimeter technology able to measure radiation dose at the tumor site. VeriTeQ is unaware of any alternate technology that can be used to both locate the patient’s tumor and confirm delivery of the prescribed radiation dosage. Government Regulation VeriTeQ’s business is subject to regulation by governmental agencies in the U.S., including the FDA, and in the European Union, including the European Commission. Properties VeriTeQ’s principal executive offices are located at 200 Congress Park Drive, Suite 200, Delray Beach, FL 33445. Following the Closing of the Share Exchange, we moved our principal executive offices to VeriTeQ’s principal executive offices location. Our combined offices are adequate for our current needs. Legal Proceedings Neither VeriTeQ nor the Company is a party to any pending legal proceeding of which it is aware. Regulatory Approval No federal or state regulatory requirements must be complied with nor is any approval required be obtained in connection with the transactions contemplated by the Share Exchange, with the exception of the following: the Name Change; the Reverse Stock Split; and the adoption of the Company’s 2013 Stock Plan must be approved as disclosed pursuant to this Information Statement on Schedule 14C and an amendment to the Company’s Certificate of Incorporation must be filed with the Secretary of State of Delaware to effect the Name Change and the Reverse Stock Split. 8 Reports, Opinions and Appraisals No reports, opinions or appraisals materially relating to the VeriTeQ Transaction have been received from an outside party. Past Contacts, Transactions or Negotiations In the first quarter of 2013, Mr. Daniel Penni, who was then our chairman and chief executive officer, began to develop transaction possibilities for the purpose of finding businesses that would add more revenue and ultimately earnings than our mobile gaming business. On March 25, 2013, Mr. Penni contacted Mr. Scott Silverman, CEO of VeriTeQ, as part of that effort. Mr. Penni discussed the possibility of an acquisition and requested information about VeriTeQ, which was a private company with limited information available. Mr. Penni, Mr. Silverman and Mr. Randolph Geissler, VeriTeQ’s president, had a phone call on April 1, 2013 to discuss the possibility. The parties executed a non-disclosure agreement. On April 5, 2013, Mr. Penni and Mr. Silverman met in VeriTeQ’s offices to discuss the possibility of a transaction. We conducted initial due diligence on the operations, intellectual property and financial condition of VeriTeQ. At the same time, VeriTeQ reviewed information about us. On April 10, 2013, Messrs. Silverman and Penni met to outline a possible deal structure. A term sheet was circulated on April 11, 2013. On April 16, 2013 due diligence began on legal, accounting, operational and intellectual property matters. Due diligence continued, throughout April 2013. In early May 2013, draft agreements were circulated and negotiations continued. On May 22, 2013, Mr. Silverman met with Joseph Grillo, one of our board members at the time and our former chief executive officer. Negotiations continued on the terms, including the rate of exchange, extent of assets and liabilities of each company and treatment of outstanding options. The negotiations concluded and the Share Exchange Agreement and ancillarytransaction documents were signed on June 24, 2013. In addition, following our former directors’ approval of the Exchange Agreement, VeriTeQ approached us for a small, short-term bridge loan or equity investment. In light of the many conditions to closing, our former board decided not to make the loan or investment. Our then interim chief executive officer and president and chairman of our board at the time, and current director, Daniel E. Penni, agreed to make a $25,000 equity investment in VeriTeQ. As a result of such investment, Mr. Penni acquired 100,000 shares of VeriTeQ’s common stock, which were converted into 954 shares of our Series C preferred stock on July 12, 2013. Management’s Discussion and Analysis of Financial Condition and Results of Operations of Digital Angel Three-Months Ended June 30, 2013 Compared to Three-Months Ended June 30, 2012 Revenue and Gross Profit We reported no revenue or gross profit from continuing operations for the quarters ended June 30, 2013 and 2012. We did not generate revenue from our mobile game applications through the sale of the business on May 3, 2013, as the games were under development. Selling, General and Administrative Expenses Selling, general and administrative expenses were $0.4 million and $0.5 million for the quarters ended June 30, 2013 and 2012, respectively. The $0.1 million decrease in selling, general and administrative expenses was due to the decrease in corporate expenses due to lower consulting costs, primarily related to Mr. Grillo’s consulting fees in 2012, and reduced other professional fees in 2013, offset by acquisition costs related to the VeriTeQ Transaction in the second quarter of 2013. Severance and Separation Expenses We reversed approximately $0.4 million in severance expense during the quarter ended June 30, 2013. The accrued severance and separation expense balances at December 31, 2012 related to Mr. Grillo’s severance associated with a change of control provision in his employment agreement. Mr. Grillo is our former chief executive officer. Effective April 11, 2013, Mr. Grillo entered into a letter agreement with us wherein Mr. Grillo waived his rights to receive a third year non-compete payment under the terms of his employment agreement with us. As a result, the accrued severance balance at December 31, 2012 was reversed during the second quarter of 2013. Other Income (Expense), Net We had other income (expense) of approximately $1,000 in the second quarter of 2013 and nil for the second quarter of 2012. Income Taxes We did not have an income tax provision or benefit for the three-months ended June 30, 2013 and 2012, respectively. Differences in the effective income tax rate from the statutory federal income tax rate arise from state taxes (benefits)net of federal tax effects, and the increase or reduction of valuation allowances related to net operating loss carry forwards and other deferred tax assets. As of June 30, 2013, we have provided a valuation allowance to fully reserve our net operating loss carryforwards and our other existing net deferred tax assets, primarily as a result of our continuing losses and our current projections of future taxable income. As a result of fully reserving our deferred tax assets, we did not record a benefit related to our net losses during the three-months ended June 30, 2013 and 2012. Going forward, as a result of the VeriTeQ Transaction, which resulted in a change in control of us under Section 382 of the Internal Revenue Code, our existing U.S. net operating loss carryforwards have become severely limited. Loss from Continuing Operations During the quarters ended June 30, 2013 and 2012, we reported a loss from continuing operations of $16,000 and $0.5 million, respectively. The decrease in the loss for 2013 compared to 2012 relates primarily to the reversal of the $0.4 million in accrued severance expenses in 2013, and the decrease in selling, general and administrative expenses of approximately $0.1 million. Six-Months Ended June 30, 2013 Compared to Six-Months Ended June 30, 2012 Revenue and Gross Profit We reported no revenue or gross profit from continuing operations for the six-months ended June 30, 2013 and 2012. We did not generate revenue from our mobile game applications through the sale of the business on May 3, 2013, as the games were under development. Selling, General and Administrative Expenses Selling, general and administrative expenses were $0.7 million and $1.0 million for the six-months ended June 30, 2013 and 2012, respectively. The $0.3 million decrease in selling, general and administrative expenses was due to the decrease in corporate expenses due to reduced other professional fees, lower audit fees, and lower consulting and legal fees in the first half of 2013, offset by acquisition costs related to the VeriTeQ Transaction in the first six-months of 2013. Severance and Separation Expenses We reversed approximately $0.4 million in severance expense during the six-months ended June 30, 2012, compared to $0.3 million of severance expense in the six-months ended June 30, 2012. The accrued severance and separation expense balances at December 31, 2012 related to Mr. Grillo’s severance associated with a change of control provision in his employment agreement. Mr. Grillo is our former chief executive officer. Effective April 11, 2013, Mr. Grillo entered into a letter agreement with us wherein Mr. Grillo waived his rights to receive a third year non-compete payment under the terms of his employment agreement with us. As a result, the accrued severance balance at December 31, 2012 was reversed during the second quarter of 2013. Approximately one month of the related severance was recorded in the first six-months of 2012. 9 Other Income (Expense), Net We had other income (expense), net of approximately $1,000 in the first six-months of 2013 and nil for the first six-months of 2012. Income Taxes We did not have an income tax provision or benefit for the six-months ended June 30, 2013 and 2012, respectively. Differences in the effective income tax rate from the statutory federal income tax rate arise from state taxes (benefits) net of federal tax effects, and the increase or reduction of valuation allowances related to net operating loss carry forwards and other deferred tax assets. As of June 30, 2013, we have provided a valuation allowance to fully reserve our net operating loss carryforwards and our other existing net deferred tax assets, primarily as a result of our continuing losses and our current projections of future taxable income. As a result of fully reserving our deferred tax assets, we did not record a benefit related to our net losses during the six-months ended June 30, 2013 and 2012. Going forward, as a result of the VeriTeQ Transaction, which resulted in a change in control of us under Section 382 of the Internal Revenue Code, our existing U.S. net operating loss carryforwards have become severely limited. Loss from Continuing Operations During the six-months ended June 30, 2013 and 2012, we reported a loss from continuing operations of approximately $0.4 million and $1.4 million, respectively. The decrease in the loss for 2013 compared to 2012 relates primarily to the decrease in severance expenses of approximately $0.7 million, and lower selling, general and administrative expenses of approximately $0.3 million. Changing Prices for Inflation We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a material impact on our operations in 2013 and 2012. Year Ended December 31, 2012 Compared to year Ended December 31, 2011 Revenue and Gross Profit We reported no revenue or gross profit from continuing operations for the years ended December 31, 2012 and 2011. We did not generate revenue from our mobile game applications through the sale of the business on May 3, 2013. Selling, General and Administrative Expenses Selling, general and administrative expenses were $1.8 million and $2.2 million for years ended December 31, 2012 and 2011, respectively. The $0.4 million decrease in selling, general and administrative expenses was due primarily to $0.6 million decrease in corporate expenses mainly due to run off of directors and officers insurance coverage incurred in 2011 related to the sale of Destron, less salary and personnel related costs in 2012, lower audit fees in 2012, partially offset by an increase in other professional fees associated with strategic advisory services. The decrease in corporate expenses was partially offset by approximately $0.2 million of general and administrative expenses for the mobile game division in 2012. Severance and Separation Expenses We incurred approximately $0.3 million and $1.0 million of severance and separation expenses during the years ended December 31, 2012 and 2011, respectively. The severance expense was associated with a change of control provision in Mr. Grillo’s, our former CEO, employment agreement, which was triggered by the sale of Destron in 2011. Approximately one month of the related severance was recorded in 2012 and three months was recorded in 2011. 10 Development Expenses Development expenses for the development of our mobile games were approximately $0.3 million in 2012. We began the development of our mobile games in August 2012. Other Income (Expense), Net We did not have any other income (expense) in the year ended December 31, 2012 as compared to $2.3 million in the year ended December 31, 2011. The amount in 2011 was primarily a result of the revaluation of warrants to fair value, which resulted in income of approximately $2.1 million in 2011, and approximately $0.2 million of income associated with the reversal of liabilities for which the statute of limitations had expired and for which we no longer had a legal obligation to pay. Interest Expense Interest expense was approximately $7,000 and $3.4 million for the years ended December 31, 2012 and 2011, respectively. The decrease was primarily due to interest expense associated with debentures that we issued in February 2011 and redeemed on July 22, 2011. Approximately $2.5 million of the interest expense in 2011 related to the value of the Series A and B warrants that we issued in connection with the debentures, $0.5 million was due to the prepayment of the debentures and approximately $0.2 million resulted from debt issue costs for the debentures. We redeemed the debentures and repurchased the Series A and B warrants with a portion of the proceeds from the sale of Destron. Income Taxes We had an income tax benefit of $53,000 and $0.1 million for the years ended December 31, 2012 and 2011, respectively, related to the changes in the estimate for uncertain tax positions. Differences in the effective income tax rates from the statutory federal income tax rate arise from the increase or reduction of valuation allowances related to net operating loss carry forwards and other deferred tax assets. As of December 31, 2012, we have provided a valuation allowance to fully reserve our net operating loss carryforwards and our other existing net deferred tax assets, primarily as a result of our recurring losses and our current projections of future taxable loss. Loss from Continuing Operations During the years ended December 31, 2012 and 2011, we reported a loss from continuing operations of approximately $2.4 million and $4.3 million, respectively. The decrease in the loss for 2012 compared to 2011 relates primarily to the decrease in interest expense of $3.4 million in 2012, reduced severance expense in 2012 of approximately $0.7 million, and lower selling, general and administrative expenses of approximately $0.5 million. These decreases were partially offset by a decrease in other income of approximately $2.3 million in 2012, and development expenses of approximately $0.3 million in 2012 related to the mobile games division. Changing Prices for Inflation We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a material impact on our operations in 2012 and 2011. Liquidity and Capital Resources As of June 30, 2013, cash totaled $0.9 million, an increase of $0.2 million, from $0.7 million at December 31, 2012. Net cash used in operating activities totaled approximately $1.1 million in the first six-months of 2013 and $4.2 million in the first six-months of 2012. In 2013 and 2012, net cash used in operating activities was used primarily to fund selling, general and administrative expenses and by discontinued operations. Adjustments to reconcile operating losses to net cash used in operating activities included the following: • Accounts payable decreased to $0.1 million at June 30, 2013 from $0.2 million at December 31, 2012. We anticipate accounts payable to increase going forward as a result of the VeriTeQ Transaction. • Accrued expenses decreased to $0.2 million at June 30, 2013, from $0.7 million at December 31, 2012. The $0.5 million decrease was primarily due to the reversal of two accrued liabilities totaling approximately $0.4 million during the second quarter of 2013, as more fully discussed in Note 3 included elsewhere in this Information Statement. We expect accrued expenses to increase going forward as a result of the VeriTeQ Transaction. Investing activities provided cash of $1.7 million and approximately $25,000 in the first six-months of 2013 and 2012, respectively. In 2013, cash was provided by the funds received from the settlement of the Destron Transaction escrow and the sales of DARC and the mobile games division. In 2012, cash was provided primarily by discontinued operations. Financing activities used cash of $0.3 million and provided cash of approximately $0.1 million in the first six-months of 2013 and 2012, respectively. In 2013, cash was used primarily by discontinued operations. In 2012, cash was provided primarily by discontinued operations. As of December 31, 2012, cash totaled $0.7 million, a decrease of $5.6 million, from $6.3 million at December 31, 2011. Net cash used in operating activities totaled $6.0 million in 2012 and $10.7 million in 2011. In 2012, cash was used primarily by the net loss. In 2011, cash was used primarily by the net loss and payments of accounts payable and accrued obligations. 11 Adjustments to reconcile operating losses to net cash used in operating activities included the following: • Accounts payable decreased to $0.2 million at December 31, 2012 from $0.1 million at December 31, 2011. We anticipate accounts payable to decrease going forward. • Accrued expenses decreased to $0.7 million at December 31, 2012, from $1.4 million at December 31, 2011, due primarily to the payment of accrued severance expense of approximately $1.0 million during 2012. Investing activities provided cash of $0.2 million and $22.2 million in 2012 and 2011, respectively. In 2012 and 2011, cash was primarily provided by discontinued operations. The cash provided by discontinued operations in 2011 was primarily from the sales of Destron and SARBE. Financing activities provided cash of $0.3 million and used cash of approximately $5.4 million during 2012 and 2011, respectively. In 2012, cash was provided primarily by discontinued operations. In 2011, cash was used primarily by discontinued operations and to repurchase warrants. Liquidity As of June 30, 2013, we had a working capital deficiency of approximately $2.1 million. However, included in current liabilities of discontinued operations were approximately $0.7 million of liabilities associated with subsidiaries we closed in 2001 and 2002 that were not guaranteed by us and that we believe we will not be required to pay. In addition, approximately $2.3 million of existing liabilities of discontinued operations are related to Signature which are subject to its liquidation. We initiated the formal liquidation of Signature in March 2013. In March 2013, we sold DARC and received net proceeds of £110,000, (approximately $160,000, net of transaction fees), representing the £150,000 cash down payment from the sale offset by £40,000 used to satisfy a portion of Signature’s outstanding liabilities. Beginning on June 1, 2013, under the terms of the Purchase Agreement, we are to receive eighteen monthly payments of approximately £9,000 each. The purchase price also included the assumption by the Buyers of approximately £175,000 ($266,000) under an invoice discount facility and £67,000 ($102,000) of certain existing consulting and severance obligations. In addition, on March 26, 2013, we received $1.25 million from the settlement of the Destron Transaction escrow and on May 3, 2013, we sold the assets of our game division for a cash payment of $137,000 and 50,000 shares of MGT common stock valued at approximately $0.2 million on the closing date. On July 8, 2013, we closed the VeriTeQ Transaction as more fully discussed above under the section titled Overview and also in Note 9 to our accompanying unaudited condensed consolidated financial statements. 12 Our goal is to achieve profitability and to generate positive cash flows from operations. Our capital requirements depend on a variety of factors, including but not limited to, the cash that will be required to fund VeriTeQ’s business operations; our ability to collect the deferred purchase price from the sale of DARC; the cash proceeds we will generate upon the sale of the MGT common stock we received from the sale of our mobile game business; and potential obligations that we could face in connection with the liquidation of Signature, which is in process. Failure to raise capital to fund VeriTeQ’s operations and to generate positive cash flow from such operations will have a material adverse effect on our financial condition, results of operations and cash flows. Our historical sources of liquidity have included proceeds from the sale of businesses and assets, the sale of common stock and preferred shares and proceeds from the issuance of debt. In addition to these sources, other sources of liquidity may include the raising of capital through additional private placements or public offerings of debt or equity securities, as well as joint ventures. However, going forward some of these sources may not be available, or if available, they may not be on favorable terms. If we were unable to obtain the funds necessary to fund VeriTeQ’s operations, it would have a material adverse effect on our financial condition, results of operations and cash flows and could result in our inability to continue operations as a going concern. These conditions indicate that there is substantial doubt about our ability to continue operations as a going concern, as we may be unable to generate the funds necessary to pay our obligations in the ordinary course of business. The accompanying financial statements do not include any adjustments related to the recoverability and classification of asset carrying amounts and classification of liabilities that may result from the outcome of this uncertainty. COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA The following table sets forth certain historical, unaudited pro forma condensed combined and pro forma condensed combined equivalent financial information and reflects (where appropriate amounts have been adjusted to reflect the proposed 30-for-1 reverse stock split): Digital Angel and VeriTeQ : the historical Digital Angel net loss from continuing operations and book value per share of Digital Angel common stock and the historical VeriTeQ net loss and book value per share of VeriTeQ common stock; Combined Company Pro Forma Data : the unaudited pro forma combined company net loss after giving effect to the Exchange Agreement on an acquisition basis as if the transaction had been completed and the Series C Preferred Stock had been converted into common stock at the beginning of the respective periods; and VeriTeQ Pro Forma Equivalent Data : the unaudited pro forma VeriTeQ equivalent share data, including net loss and book value per share of VeriTeQ common stock was calculated by multiplyingthe Combined Company Pro Forma Data by the exchange ratio of .19083 shares of VeriTeQ common stock for each share of Digital Angel common stock. You should read the table below in conjunction with the financial statements of Digital Angel and VeriTeQ and the related notes thereto beginning on pages46 and 85, respectively, of this Schedule 14C. You also are urged to read the section entitled "Unaudited Pro Forma Condensed Combined Financial Statements" beginning on page 16. As of and For the Six-Months Ended June 30, As of and For the Year Ended
